DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
Receipt of the preliminary amendment filed 11/09/2018 is acknowledged. This amendment amended the specification and claims 1-14.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: ‘56’.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Okazaki (US 2008/0054703) in view of Iwakata et al. (US 2018/0279791).
With respect to claims 1 and 5, Okazaki discloses a seat belt positioning mechanism (fig. 1), comprising a vehicle seat (62) having a frame structure (14), the opening (fig. 7) being dimensioned to receive a seat belt (26) extending therethrough, the cover maternal (60) having a cover extension (fig. 7) extending into the opening (fig. 7); and an elastic tensioning member (24) having a first end fixed (through 51) to the frame structure (14) and extending under the cover extension (60) into the opening (fig. 7), the elastic tensioning member (24) being dimensioned and shaped to bias (in coordination with 70) the cover extension (60) in an outboard direction against a part of the seat belt (26) located within the opening (fig. 7).  (Figs 1-9, paragraphs 20-33.)  Okazaki is silent regarding a cushion portion.  Iwakata et al. teaches of a cushion portion (C1) covering the frame structure (1L, 1R) and a cover material (60) covering the cushion portion (C1), the cushion portion (C1) defining a main seating section (fig. 2; center section) and an outboard side seat section (fig. 2; outer sections) extending laterally outboard from a corresponding side of the main seating section (fig. 1), the side seat section defining an opening (fig. 4) extending through (fig. 4) the cushion portion (C1); and a resilient elongated substrate (36; fig. 4).  (Figs. 1-9, paragraphs 41-75.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the structure as described in Iwakata et al. into the invention of Okazaki in order to support the opening.  (Paragraph 52.)  From the teachings of Iwakata et al.; Okazaki discloses the resilient elongated substrate (from Iwakata et al. 36; fig. 4) disposed between the clastic tensioning member (24) and the cover extension (60) for movement therewith.
With respect to claim 4, Okazaki, as modified, discloses the frame structure (14) includes a frame member (14), the first end of the elastic tensioning member (24) being attached to the frame member (14), and the frame member (14) being located adjacent to the opening (fig. 7).  (Figs. 1-9, paragraphs 41-75.)  

Allowable Subject Matter
Claims 2-3 and 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9-17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 9 includes the limitations of “with the seat belt (34) tensioned and extending toward and over the main seating section (12A) the part of the seat belt (34) located within the opening (38) presses against the cover extension (60) and the elastic tensioning member (62) compressing the elastic tensioning member (62) such that the cover extension (60) covers a reduced portion of the predetermined area of the opening (38).”  A combination of this plus the other recited features was not reasonably found in the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references cited on the PTO-892 form disclose similar features of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A ENGLISH whose telephone number is (571)270-7014.  The examiner can normally be reached on Monday-Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES A ENGLISH/Primary Examiner, Art Unit 3614